      Case: 1:20-cv-06261 Document #: 18 Filed: 03/01/21 Page 1 of 3 PageID #:211




                          UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF ILLINOIS
                                EASTERN DIVISION


    PETER KOPSAFTIS and
    CHRIS LARDAKIS,

                          Plaintiffs,
                                                        No. 20 CV 6261
           v.
                                                        Judge Manish S. Shah
    PROGRESSIVE UNIVERSAL INSURANCE
    CO. and PROGRESSIVE NORTHERN
    INSURANCE CO.,

                          Defendants.

                                          ORDER

      Defendants’ motion to dismiss [12] is granted. The complaint is dismissed with
prejudice. Enter judgment and terminate civil case.

                                        STATEMENT

       Fewer cars were on Illinois roads in the early months of the COVID-19
pandemic. [1-1] ¶¶ 18–19. 1 Defendants Progressive Universal Insurance Co. and
Progressive Northern Insurance Co. gave their auto-insurance policyholders a 20%
premium credit for April 2020 and promised more credits in the future. [1-1] ¶ 26.
When Progressive announced its premium credit, it didn’t announce how it compared
to the rebates given by other insurance companies, and said that Progressive was
committed to making sure that its customers had “the protection and support” they
needed. [1-1] ¶¶ 41–42. Plaintiffs Peter Kopsaftis and Chris Lardakis were
Progressive auto-insurance policyholders. In this lawsuit, they say that Progressive
defrauded them and acted in contractual bad faith by giving them a credit and




1 Bracketed numbers refer to entries on the district court docket, and cited page numbers are
taken from the CM/ECF header placed at the top of filings. I assume the facts alleged in the
complaint are true, and in addition to the allegations of the complaint, I consider documents
referenced in the complaint and central to its claims (i.e., the insurance policies) and facts
mentioned by the plaintiffs in their opposition brief that are consistent with the complaint.
Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009); Mueller v. Apple Leisure Corp., 880 F.3d 890, 895
(7th Cir. 2018); Geinosky v. City of Chicago, 675 F.3d 743, 745 n.1 (7th Cir. 2012).
    Case: 1:20-cv-06261 Document #: 18 Filed: 03/01/21 Page 2 of 3 PageID #:212




claiming to have a commitment to protect and support them. [1-1]. Progressive moves
to dismiss the complaint for failure to state a claim. Fed. R. Civ. P. 12(b)(6). 2

       When Progressive said it was committed to protecting and supporting its
customers, and when it made similar statements about fulfilling a promise of trust
and doing the right thing, it did not commit fraud. Plaintiffs’ theory is that by giving
a meager credit cloaked in friendly terms, Progressive hid the fact that its premiums
were grossly inflated now that fewer cars were on the road. It earned an unfair
windfall and should have given its customers a bigger credit. But the policies, [13-1],
did not require Progressive to recalculate premiums during the policy period and gave
the policyholder the right to cancel the contract any time. [13-1] at 34, 75. Generic
platitudes about caring for customers are not material statements of fact and
Progressive truthfully informed plaintiffs that it was giving them a 20% credit for
April. Plaintiffs allege that Progressive’s credit compares unfavorably to other
insurance companies’ pandemic relief programs, [1-1] ¶¶ 24, 27, and although they
argue now that no reasonable consumer could be expected to understand the
comparison, that argument is inconsistent with the complaint. The complaint
succinctly alleges that public information exposes Progressive as a cheapskate. But
this demonstrates that Progressive concealed no material facts. And Progressive’s
own profit margins are not part of the reasonable consumer’s choice not to cancel the
policy or shop around—plaintiffs don’t even allege that had they known how much
money Progressive was making they would’ve acted differently. See Toulon v.
Continental Casualty Co., 877 F.3d 725, 740 (7th Cir. 2017). In their opposition brief,
plaintiffs cite publicly available information about Progressive’s net income, which
further undermines their claim that Progressive omitted material information about
its windfall.

       In Ridings v. American Family Insurance Co., No. 20 CV 5715, 2021 WL
722856, at *2–8 (N.D. Ill. Feb. 24, 2021), I addressed the same theories brought by
different plaintiffs against a different insurance company’s premium-relief program.
The analysis here is the same, Progressive’s alleged statements and the terms of the
contracts are not meaningfully different than the company’s statements and policies
in Ridings, and I continue to hold the same views I expressed in Ridings. The Illinois
Consumer Fraud and Deceptive Business Practices Act (under either a deceptiveness
or unfairness theory), Illinois common law, and the implied duty to exercise
contractual discretion in good faith do not prohibit Progressive’s conduct. Ridings,
2021 WL 722856, at *2–7. And since fraud has not been alleged and the parties’
relationship is governed by a contract, unjust enrichment does not apply. Id., 2021



2 The notice of removal alleges that plaintiffs are Illinois citizens, and defendants are citizens
of Wisconsin and Ohio. [1] at 2. The aggregate amount in controversy exceeds $5,000,000. [1]
at 3–4. This court has subject-matter jurisdiction under the Class Action Fairness Act, 28
U.S.C. §§ 1332(d), 1453.

                                                2
    Case: 1:20-cv-06261 Document #: 18 Filed: 03/01/21 Page 3 of 3 PageID #:213




WL 722856, at *7. With the failure to state an affirmative claim for relief, there is no
reason to separately declare the parties’ rights. Id., 2021 WL 722856, at *8. 3

      Plaintiffs cannot cure the problems through an amended complaint because
the premise that Progressive owed them a greater premium discount cannot support
any of the legal theories alleged. Amendment would be futile. The complaint is
dismissed with prejudice.

ENTER:


Date: March 1, 2021
                                                    Manish S. Shah
                                                    U.S. District Judge




3 I do not reach the parties’ arguments about the adequacy of the allegations under Fed. R.
Civ. P. 9(b) in this case because the implausibility of the general theory of fraud suffices to
resolve the motion. Progressive makes an argument not raised in Ridings: that the filed-rate
and primary-jurisdiction doctrines protect it from this court’s jurisdiction. The primary-
jurisdiction doctrine is not one of federal subject-matter jurisdiction. It requires delay to
afford an agency an opportunity to address an issue before the court resumes jurisdiction,
but does not strip a federal court of its power over a dispute. See Arsberry v. Illinois, 244 F.3d
558, 563 (7th Cir. 2001). As the court observed in Cohen v. Am. Sec. Ins. Co., 735 F.3d 601,
607 (7th Cir. 2013), it is not clear that the Illinois Department of Insurance has the authority
to approve or disapprove insurance rates, and since I conclude that the complaint does not
state a claim for relief, I do not reach the filed-rate and primary-jurisdiction questions here.
See id. at 608 (failure to state a claim is an appropriate reason to avoid “nuanced questions
of federal preemption and the filed-rate doctrine”).



                                                3
